Name: Commission Regulation (EC) No 507/2004 of 18 March 2004 determining to what extent applications lodged in March 2004 for the right to import young male bovine animals for fattening can be met
 Type: Regulation
 Subject Matter: international trade;  trade;  tariff policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|32004R0507Commission Regulation (EC) No 507/2004 of 18 March 2004 determining to what extent applications lodged in March 2004 for the right to import young male bovine animals for fattening can be met Official Journal L 081 , 19/03/2004 P. 0018 - 0018Commission Regulation (EC) No 507/2004of 18 March 2004determining to what extent applications lodged in March 2004 for the right to import young male bovine animals for fattening can be metTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1),Having regard to Commission Regulation (EC) No 977/2003 of 6 June 2003 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2003 to 30 June 2004)(2), and in particular the second subparagraph of Article 4(5) thereof,Whereas:(1) Article 9(1) of Regulation (EC) No 977/2003 provides for a further allocation of quantities not covered by import licence applications at 6 February 2004.(2) Article 1 of Commission Regulation (EC) No 279/2004(3) lays down the quantities of young male bovine animals for fattening that may be imported under special conditions before 30 June 2004.(3) The quantities for which import rights have been requested exceed the quantities available. The quantities applied for should therefore be reduced proportionately in accordance with Article 9(6) and the second subparagraph of Article 4(5) of Regulation (EC) No 977/2003,HAS ADOPTED THIS REGULATION:Article 1Each application for the right to import lodged in accordance with Article 9 of Regulation (EC) No 977/2003 shall be granted for 0,5328 % of the quantity applied for.Article 2This Regulation shall enter into force on 19 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(2) OJ L 141, 7.6.2003, p. 5. Regulation as last amended by Regulation (EC) No 1361/2003 (OJ L 194, 1.8.2003, p. 38).(3) OJ L 47, 18.2.2004, p. 25. Regulation as amended by Regulation (EC) No 467/2004 (OJ L 77, 13.3.2004, p. 30).